Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical imaging lens assembly, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in the pending claimed invention, and as noted in the office action mailed on 2-19-21, on pages 6-7, paragraphs 5-7, which provides the reasons for indicating allowable subject matter. Since independent claim 1 has been amended to incorporate the subject matter of indicated allowable claim 2, therefore claims 1 and 3-10 (claim 2 has been cancelled by amendment) are now considered to be allowable, in addition to claims 11-20, as originally indicated as being allowable in the office action mailed on 2-19-21.
The object of the present disclosure is to provide an optical imaging lens assembly by reasonably configuring the refractive powers and the surface types of the lenses, the center thicknesses of the lenses, and the spacing distances between the lenses, the system has an advantage of large aperture in the process of increasing the amount of light admitted, thereby enhancing the imaging effect of the optical imaging lens assembly. At the same time, the optical imaging lens assembly with the above .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Drawings
The drawings were received on 2-13-19.  These drawings are approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EVELYN A LESTER/Primary Examiner
Art Unit 2872